Citation Nr: 1113768	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma and bronchiectasis due to asbestos, mustard gas, and Agent Orange exposure.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

4.  Entitlement to service connection for gastrointestinal conditions, to include gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes. 

6.  Entitlement to service connection for disability affecting the right foot, ankle and leg.  

7.  Entitlement to service connection for disability affecting the left foot, ankle and leg.  

8.  Entitlement to an increased rating for diabetes, currently rated as 10 percent disabling. 

9.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

As discussed below, the file is re-built.  Current documents reflect the Veteran served on active duty from July 1966 to August 1969.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating action by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case involves a rebuilt claims file, and the record does not include the service treatment reports.  Such records apparently were available at the time of June 2008 and November 2008 rating decisions, as these decisions referenced consideration of service treatment reports.  Where as here the service treatment records are unavailable for consideration, through no fault of the Veteran, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule, is heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Moreover, the Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The June and November 2008 rating decisions also referred to post-service VA and private clinical reports that are not currently of record, to include some VA treatment records dated from May 2007 to May 2008 that were reviewed electronically.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, and in order to ensure that the duty to assist the Veterans has been fulfilled, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any alternate forms of evidence that may provide the same or similar information that the service treatment reports or any unobtainable post-service evidence would have provided.  Based on his response, the RO should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  Any records of relevant VA treatment that may be obtained electronically should also be associated with the rebuilt claims file, (e.g. the May 2007 to October 2008 VA treatment records referenced in the June 2008 and November 2008 rating decisions) .  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO should notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran should then be given an opportunity to respond.

2.  Thereafter, the claims should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


